DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Invention-species I-A2b-B1-C1-D2-E4-F1-G1 with traverse in the Reply filed 12 November 2021 and the Reply filed 16 July 2021 is acknowledged.  Claims 1-50 are pending.  The elected Invention encompasses claims 1-2, 4, 6-8, and 10-26.  Claims 3, 5, 9, and 27-50 are withdrawn from further consideration as being drawn to nonelected Invention(s).  
	With regard to the inventions, Applicant argues that “the subject matter of claims 1-50 is sufficiently related”, “Group III claims (claims 40-50) contain features related to a mathematically-based periodic solid”, and “Group II claims (claims 27-39) also contain features related to a mathematically-based periodic solid”.  Applicant thus surmises that “the search and examination of the entire application could be performed without serious burden”.
The traversal is on the ground(s) that there is no serious burden on the examiner to search all Inventions.  However, the traversal is not found persuasive.
First, the traversal is not found persuasive because Applicant has provided no evidence that a “nuclear fuel segment” (I), a “method of manufacturing a nuclear fuel segment” (II), and a “nuclear fuel lattice structure” (III) always entail the same search. 
Second, the traversal is not found persuasive because (as noted in the restriction requirement): (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  For example, note MPEP 803(II) and MPEP 808.02.  Thus, the examiner (in the reasons set forth in the Office Action dated 19 May 2021) has met the criteria for showing serious burden.  
Third, (for sake of argument) the traversal is not found persuasive because even if the examiner had to search the same class of art, simultaneous quality searching for different inventions over such a large search area would still be a serious (and unreasonable) burden.
With regard to the species, Applicant argues that “the subject matter of the claims of the non-elected species is sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups”.  Applicant argues that “the search and examination of the entire application could be performed without serious burden”. 
prima facie shown by any one of: separate classification; separate status in the art; or a different field of search.  Note MPEP 803(II) and MPEP 808.02.  Thus, the examiner (in the reasons set forth in the Office Action dated 19 May 2021) has met the criteria for showing serious burden.  Furthermore, Applicant has not admitted on the record that the species are obvious variants.
The restriction/species requirement is deemed proper and is thus made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “the core reformer” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szuta ("Modelling of Helium release from the highly burned fuel during annealing and impact on its migration in the Uranium Dioxide fuel during neutron irradiation", International conference on WWER fuel performance, modelling and experimental support; Varna Bulgaria, 2015) in combination with Kauchi (US 2012/0140868).
Szuta discloses a nuclear fuel segment comprising a body with a crystal structure (e.g., page 385, last paragraph).  A crystal structure constitutes a shape corresponding to a mathematically-based periodic solid.  Note Applicant’s published application [0004].
Szuta discloses channels that extend from a first outer surface of the body to a second outer surface (e.g., page 388, second column; page 389, second column).  An “outer surface” constitutes any surface that is exposed to an area outside the body.  Thus, an inner end of a channel will be at an “outer surface”.  
The body has a volumetric density of about 85% (e.g., Szuta at page 390, second column).  There is an enrichment of up to 20% (e.g., Figure 6).  Plural nuclear fuel segments would constitute an active core region. 
It is well known in the art to try to maintain a constant specific enrichment to enhance control of thermal output.  For example, Kauchi shows using a constant (uniform) specific enrichment (e.g., [0011] and [0039]).  Modification of Szuta to have included a constant specific enrichment to have enhanced control of thermal output, as suggested by Kauchi, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Szuta in combination with Kauchi as applied to claim 1 above, and further in view of either of Gylfe (US 3,145,150) or Greenspan (US 5,349,618).
Gylfe shows that it is well known in the art to provide nuclear fuel with a protective cladding (22) of ZrH (e.g., col. 5, lines 7-8).  Greenspan shows that it is well known in the art to have nuclear fuel comprise ZrH (e.g., Abstract).  Gylfe and Greenspan both show that ZrH is a moderator (i.e., a neutron thermalizing material).  
Further modification of Szuta to have included a moderator (e.g., ZrH) to have enhanced thermalization of neutrons, as suggested by either of Gylfe or Greenspan, would have been obvious to one of ordinary skill in the art. 

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Szuta in combination with Kauchi as applied to claim 16 above, and further in view of Berringer (US 4,146,430) and Ackroyd (US 3,287,225).
Berringer shows (e.g., Figure 10) that it is well known in the art to have a nuclear reactor comprise a reflector (56) radially outward of a core former (58).  
Ackroyd shows that it is well known in the art to have a nuclear reactor comprise a movable reflector (34).  The skilled artisan would understand that Ackroyd’s reflector, which includes beryllium or graphite (e.g., col. 1, lines 15-18), would have at least some neutron absorber characteristics. 
Further modification of Szuta to have included a reflector to have enhanced reflection of neutrons, as suggested by Berringer, and have the reflector be movable to . 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Szuta in combination with Kauchi as applied to claim 16 above, and further in view of Tower (US 4,983,351).
Tower shows that it is well known in the art to have a nuclear reactor comprise a lower core plate (80) and an upper core plate (82) to secure nuclear fuel (e.g., col. 10, lines 53-64).  Further modification of Szuta to have conventionally included core plates to secure the fuel in position, as suggested by Tower, would have been obvious to one of ordinary skill in the art.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a reflector radially outward of a core former (claims 18-23). 
neutron absorber structures located within a volume of a reflector (claims 20-23).
neutron absorber structures include a cylindrical drum encased in a tube (claim 23).
a lower core plate and an upper core plate (claims 24-25).


Objection to the Abstract
The Abstract of the disclosure is objected to because it lacks the subject matter corresponding to the elected invention (e.g., claim 1).  For example, the Abstract is silent with regard to subject matter which Applicant relies upon for patentability (e.g., a nuclear fuel segment comprising a body having a structure with a shape corresponding to a mathematically-based periodic solid, such as a triply periodic minimal surface being a gyroid structure).  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is unclear what full wording is represented by the abbreviation “NTP”.  It is suggested that the full wording be used instead of NTP.

Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 17, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646